



Exhibit 10.1
SECOND MODIFICATION AGREEMENT


This Second Modification Agreement (this “Agreement”) is made as of September
17, 2020 (the “Effective Date”), by and among COLE CORPORATE INCOME OPERATING
PARTNERSHIP III, LP, a Delaware limited partnership (the “Borrower”), the
lenders (each a “Lender,” and, collectively, the “Lenders”) from time to time
party to the Credit Agreement (as defined below), and JPMORGAN CHASE BANK, N.A.,
a national banking association, as the Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”) and as L/C Issuer.


Factual Background


A.     Pursuant to that certain Credit Agreement dated as of September 23, 2016,
among the Borrower, Lenders, and the Administrative Agent, as modified by two
letter agreements dated as of September 28, 2017 and October 31, 2018 and by
that certain First Modification Agreement dated as of September 20, 2019
(collectively, the “Credit Agreement”), Lenders agreed to provide revolving
loans (collectively, the “Loan”) and letters of credit to the Borrower.
Capitalized terms used herein without definition have the meanings ascribed to
them in the Credit Agreement.
B.     The Loan is evidenced by certain Revolving Notes dated as of September
23, 2016, made payable to each Lender (as amended, restated, renewed or
otherwise modified from time to time, each a “Note,” and, collectively, the
“Notes”).
C.     Cole Office & Industrial REIT (CCIT III), Inc., a Maryland corporation
(“CCIT III”), VEREIT OFC Milford OH, LLC, a Delaware limited liability company
(“Milford Guarantor”), and Cole ID Columbus WI, LLC, a Delaware limited
liability company (“Columbus Guarantor,” and, together with CCIT III and Milford
Guarantor, individually and collectively, “Guarantor”), guaranteed the
Borrower’s obligations to the Administrative Agent and Lenders in connection
with the Loan pursuant to that certain Continuing Guaranty, dated as of
September 23, 2016, executed (or joined into, as applicable) by Guarantor in
favor of the Administrative Agent, for the benefit of the Lenders (as amended,
restated or otherwise modified, the “Guaranty”).
D.     The Obligations are secured by, among other things, the Mortgage
Instruments.
E.     In connection with the Loan, the Borrower and Guarantor executed (or
joined into, as applicable) an Environmental Indemnity Agreement (as amended,
restated, renewed or otherwise modified from time to time, the “Environmental
Indemnity”) dated as of September 23, 2016, in favor of the Administrative
Agent, for the benefit of the Lenders.
F.     As used herein, the term “Loan Documents” means the Credit Agreement, the
Notes, the Mortgage Instruments, the Guaranty, the Environmental Indemnity and
any other documents and agreements executed in connection with the Loan,
including those which evidence, guarantee, secure or modify the Loan, as any or
all of them may have been amended to date. This Agreement is a Loan Document.




--------------------------------------------------------------------------------





G.     As of the date hereof, (i) the aggregate outstanding principal balance of
the Loan is Twenty-Five Million Six Hundred Seventy-Five Thousand and No/100
Dollars ($25,675,000.00), and (ii) no Letter of Credit is issued and outstanding
under the Credit Agreement.
H.     the Borrower has requested and the Administrative Agent and Lenders have
agreed to modify the Loan as provided herein, all on the terms and conditions
set forth herein.
I.     the Borrower, the Administrative Agent and the Lenders now wish to modify
the Loan as set forth below.
Agreement


Therefore, the Borrower, the Administrative Agent and the Lenders agree as
follows:


1.     Recitals. The recitals set forth above in the Factual Background are
true, accurate and correct.
2.     Reaffirmation of Loan. The Borrower reaffirms all of its obligations
under the Loan Documents, and the Borrower acknowledges that it has no claims,
offsets or defenses with respect to the payment of sums due under any Loan
Document.
3.     Modification of Loan Documents. The Loan Documents are hereby amended as
follows:
(a)    Conversion to Non-Revolving Term Loan. Notwithstanding anything to the
contrary set forth in the Loan Documents, (i) all outstanding Revolving Loans
are hereby converted into non-revolving loans, (ii) the Borrower shall not
request, and Lenders shall have no further obligation to make, any additional
advances under the Facility, (iii) payments hereafter applied to the outstanding
principal balance of the Loan may not be reborrowed, (iv) each Lender’s unfunded
portion of its Revolving Commitment is hereby terminated and Schedule 2.01 of
the Credit Agreement is hereby amended and restated in its entirety by Schedule
2.01 attached hereto, (v) each Lender’s Revolving Commitment shall be reduced,
on a dollar-for-dollar basis, by such Lender’s Applicable Percentage of all
payments hereafter applied to the outstanding principal balance of the Loan,
(vi) the Borrower shall not request issuance of, and L/C Issuer has no further
obligation to issue, any Letter of Credit under or pursuant to the Credit
Agreement, and (vii) no additional Projects shall be added to the pool of
Qualified Properties.
(b)    Required Principal Payments. In addition to the Borrower’s obligation to
pay interest on the Loan as and when due pursuant to Section 2.08 of the Credit
Agreement, commencing on October 1, 2020 and continuing on the first day of each
calendar month thereafter, the Borrower shall make repayments of the principal
of the Loan each in the amount of Fifty Thousand and No/100 Dollars
($50,000.00).
(c)    Maturity Date. The maturity of the Loan is hereby extended from September
23, 2020 to September 23, 2021. All references in the Loan Documents to the
“Maturity Date” shall be deemed to refer to September 23, 2021. All Obligations
shall be due and payable no later than the Maturity Date. Notwithstanding
anything to the contrary set forth in any Loan Document, the Borrower shall have
no further option to extend the Maturity Date.


2

--------------------------------------------------------------------------------





(d)    Removal of Qualified Properties.
(i)    Definitions. The following defined terms are hereby inserted
alphabetically into Section 1.01 of the Credit Agreement:
“Borrowing Base Value” means, for each Qualified Property, the lesser of (a) 60%
of such Qualified Property’s Asset Value, and (b) the Mortgageability Amount
attributable to such Qualified Property; provided, however, that, for purposes
of this definition, the Mortgageability Amount is to be determined with a debt
service calculation that is based on the Adjusted NOI attributable to such
Qualified Property on an individual basis for the most recently ended
Measurement Period.
“Net Sale Proceeds” means, with respect to any sale of any Qualified Property,
the gross proceeds payable or credited to the applicable Subsidiary Guarantor on
account of any such sale (including, without limitation, the present value of
any non-cash proceeds), less the sum of (i) the actual third party brokerage
costs and other professional fees incurred by such Subsidiary Guarantor in
connection with such sale (excluding any brokerage costs or fees paid to any
Affiliate of Borrower or any Guarantor); (ii) any applicable transfer taxes;
(iii) amounts set aside as a reserve, in accordance with GAAP, including
pursuant to any escrow arrangement, against any liabilities under any
indemnification obligations associated with such sale; (iv) prorations of taxes,
assessments, rents and other amounts; (v) legal fees, recording fees and taxes,
survey costs and escrow charges; and (vi) other actual out-of-pocket costs
incurred in connection with such sale, but only to the extent that such costs,
expenses, fees, prorations, taxes and reserves are reasonable and are
customarily paid by seller of commercial real property in the market area in
which such Qualified Property is located.
“Release Price” means, on any date of determination, with respect to any
Qualified Property, the greater of (i) the Net Sale Proceeds, and (ii) one
hundred twenty percent (120%) of such Qualified Property’s Borrowing Base Value.
(ii)    Conditions Precedent to Removal of Qualified Properties. Section 6.14(a)
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“(a)    Except as expressly set forth below in this Section 6.14(a), the
Administrative Agent shall have no obligation to release any Project (or any
portion thereof) from the pool of Qualified Properties and the lien of the
applicable Mortgage Instrument until the Loan and all other Obligations have
been paid in full and all obligations of the Administrative Agent and Lenders
under this Agreement and the other Loan Documents have terminated. The Borrower
shall be entitled to remove a Project from the pool of Qualified Properties and
obtain the release of all, but not less than all, of such Project from the lien
of the applicable Mortgage Instrument, provided that all of the following
conditions are satisfied:


3

--------------------------------------------------------------------------------





(i)    the Borrower shall deliver to the Administrative Agent a description of
such Project and the ownership of such Project;
(ii)    such release is requested in connection with, and shall be effective
upon the closing of, the sale of such Project on an arms’ length basis to a
third party that is not an Affiliate of the Borrower or any Guarantor;
(iii)    the Borrower shall deliver to the Administrative Agent a Responsible
Officer Certificate that (A) includes a pro forma Borrowing Base Compliance
Certificate demonstrating the effects of removing such Project from the pool of
Qualified Properties and the Borrowing Base in effect based on the remaining
Qualified Property and the amount of all Unsecured Debt other than the
Obligations, and (B) certifies the Asset Value, as applicable, of the remaining
Qualified Property used in the calculations in such pro forma Borrowing Base
Compliance Certificate;
(iv)    the Borrower shall pay to the Administrative Agent for application to
the outstanding principal balance of the Loan the Release Price applicable to
such Project;
(v)    after giving effect to (A) the removal of such Project from the pool of
Qualified Properties, and (B) the application of the required Release Price, the
Total Outstandings shall not exceed the Borrowing Base then in effect, less all
Unsecured Debt other than the Obligations; and
(iv)     after giving effect to the removal of such Project, no Default or Event
of Default shall exist.”
(e)    Dividend Payout Ratio. Section 7.06 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“7.06    Dividend Payout Ratio.
(a)    Permit the Dividend Payout Ratio, at any time, to exceed ninety-five
percent (95%);
(b)    Permit CCIT III, at any time an Event of Default exists, to make or
declare any dividends or similar distributions without the written consent of
the Administrative Agent and Required Lenders; or
(c)    Subject to Section 7.06(b) above, permit, as of the end of the last day
of any Measurement Period, the per share dividends or other distributions
declared on account of any Equity Interests in CCIT III (except dividends or
distributions payable solely in shares of that class of Equity Interest to the
holders of such class), based upon Per Share NAV as of such day and determined
on an annualized basis, to exceed 5% of such Per Share NAV.
Notwithstanding anything in this Section 7.06 to the contrary, CCIT Ill shall be
permitted at all times to distribute the minimum amount of dividends necessary
for CCIT III to maintain its tax status as a real estate investment trust;
provided,


4

--------------------------------------------------------------------------------





however, that no cash dividends or distributions will be permitted following
acceleration of any amount owing under the Facility or during the existence of
an Event of Default arising under Sections 8.01(f) or (g).”
(f)    Unsecured Conversion. The Borrower shall have no further option to
convert the Facility into an unsecured Facility.
(g)    Additional Definitions. The following definitions, as applicable, either
amend and replace the corresponding definitions in Section 1.01 of the Credit
Agreement, or, if such terms are not defined in Section 1.01 of the Credit
Agreement, are hereby inserted alphabetically into Section 1.01 of the Credit
Agreement:
“Applicable Rate” means (a) with respect to Eurodollar Rate Loans, 2.75% per
annum, and (b) with respect to Base Rate Loans, 1.75% per annum.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as


5

--------------------------------------------------------------------------------





the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


6

--------------------------------------------------------------------------------





“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.03 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
above is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


7

--------------------------------------------------------------------------------





“Covered Party” has the meaning specified in Section 10.21.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.03 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United Stated of America.
“IBA” has the meaning assigned to such term in Section 1.08.
“LIBO Rate” means, for any Interest Period, the London interbank offered rate
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars) for a period equal in
length to such Interest Period as displayed on Pages LIBOR01 or LIBOR02 of
Reuters screen that displays such rate ( or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that published such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, in each case the “LIBO
Screen Rate”) at approximately 11 :00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, as the rate for dollar deposits in
the London interbank market with a maturity comparable to such Interest Period;
provided that, if the LIBO Screen Rate shall be less than 0.25% per annum, such
rate shall be deemed to be 0.25% per annum for the purposes of this Agreement
and provided, further, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate, provided, that, if any Interpolated Rate shall
be less than 0.25% per annum, such rate shall be deemed to be 0.25% per annum
for purposes of this Agreement.
“Per Share NAV” means, as of the last day of any Measurement Period, the per
share of NAV as of such day approved and established by the board of directors
of CCIT III as described in, and determined in accordance with valuation
methodology contained in, the corresponding report filed by CCIT III with the
SEC.


8

--------------------------------------------------------------------------------





“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning set forth in Section 10.21.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Supported QFC” has the meaning set forth in Section 10.21.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“U.S. Special Resolution Regime” has the meaning set forth in Section 10.21.
(h)    Divisions. The following is hereby inserted into the Credit Agreement as
new Section 1.07:
“1.07    Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.”
(i)    Interest Rates; LIBOR Notification. The following is hereby inserted into
the Credit Agreement as new Section 1.08:
“1.08    Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Rate Loans is determined by reference to the Eurodollar Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE


9

--------------------------------------------------------------------------------





Benchmark Administrator, the “IBA”) for purposes of the IBA setting the London
interbank offered rate. As a result, it is possible that commencing in 2022, the
London interbank offered rate may no longer be available or may no longer be
deemed an appropriate reference rate upon which to determine the interest rate
on Eurodollar Rate Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 3.03(b) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will promptly notify the Borrower,
pursuant to Section 3.03(d), of any change to the reference rate upon which the
interest rate on Eurodollar Rate Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or “Eurodollar Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 3.03(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 3.03(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or the Eurodollar Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.”
(j)    Alternate Rate of Interest. Section 3.03 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“3.03    Alternate Rate of Interest.
(a)    If prior to commencement of any Interest Period for a Eurodollar Rate
Loan:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; provided that no Benchmark Transition
Event shall have occurred at such time; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and Lenders
that the circumstances giving rise to such notice no longer exist, any interest
election request that requests the conversion of


10

--------------------------------------------------------------------------------





any Base Rate Loan to, or continuation of any Eurodollar Rate Loan as, a
Eurodollar Rate Loan shall be ineffective. Each of the events and circumstances
described in clauses (i) and (ii) is sometimes referred to herein as a “Market
Disruption Event.”
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d)    the Administrative Agent will promptly notify the Borrower and Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.03, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.03.
(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, any interest election request that requests the
conversion of any Base Rate Loan to, or continuation of any Eurodollar Rate Loan
as, a Eurodollar Rate Loan shall be ineffective.
(f)    Subject to any agreement between the Administrative Agent and the
Borrower establishing a Benchmark Replacement pursuant to Section 3.03(b) above,
during any period in which a Market Disruption Event is in effect, the Borrower
may request, through the Administrative Agent, that the Administrative Agent
(with respect to any Market


11

--------------------------------------------------------------------------------





Disruption Event under Section 3.03(a)(i) above) or the affected Lenders (who
gave such notice under Section 3.03(a)(ii) above), as applicable, confirm that
the circumstances giving rise to the Market Disruption Event continue to be in
effect. If, within thirty Business Days following such confirmation request, the
Administrative Agent or the affected Lenders, as applicable have not confirmed
the continued effectiveness of such Market Disruption Event, then such Market
Disruption Event shall no longer be deemed to be in effect; provided, that (i)
the Borrower shall not be permitted to submit any such request more than once in
any 30 day period, and (ii) nothing contained in this Section 3.03 or the
failure to provide confirmation of the continued effectiveness of such Market
Disruption Event shall in any way affect the Administrative Agent’s or the
affected Lenders’ right to provide any additional notices of a Market Disruption
Event as provided in this Section 3.03.”
(k)    Notices. In addition to the notice requirements of Section 6.03 of the
Credit Agreement, the Borrower shall promptly notify the Administrative Agent,
on behalf of Lenders, upon a Responsible Officer obtaining knowledge of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such certification.
(l)    Supported QFCs. The following is hereby inserted into the Credit
Agreement as new Section 10.21:
“10.21    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without


12

--------------------------------------------------------------------------------





limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”
(m)    Credit Bidding. Lenders hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including by accepting some or all of the collateral
in satisfaction of some or all of the Obligations pursuant to an assignment in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
collateral (a) at any sale thereof conducted under the provisions of the United
States Bankruptcy Code, including under Sections 363, 1123 or 1129 of the United
States Bankruptcy Code, or any Debtor Relief Laws, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to
Lenders shall be entitled to be, and shall be, credit bid by the Administrative
Agent at the direction of the Required Lenders on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Lenders’ ratable interests in the Obligations which
were credit bid shall be deemed without any further action under this Agreement
to be assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of the Loan Documents or the governing documents of
the applicable acquisition vehicle or vehicles, as the case may be, irrespective
of the termination of any Loan Document and without giving effect to the
limitations on actions by the Required Lenders contained in Section 10.01 of the
Credit Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Lenders, ratably
on account of the relevant Obligations which were credit bid, interests, whether
as equity, partnership, limited partnership interests or membership interests,
in any such acquisition vehicle and/or debt instruments issued by such
acquisition vehicle, all without the need for any Lender or acquisition vehicle
to take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata with their
original interest in such Obligations and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of such Obligations
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Lender is deemed assigned to the acquisition
vehicle or vehicles as set forth in clause (ii) above, each Lender shall execute
such documents and provide


13

--------------------------------------------------------------------------------





such information regarding the Lender (and/or any designee of the Lender which
will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.
(n)    Foreclosure. In the event that all or any portion of a Qualified Property
is acquired by the Administrative Agent as the result of a foreclosure or
acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the Obligations, title to such Qualified
Property or any portion thereof shall be held in the name of the Administrative
Agent or a nominee or subsidiary of the Administrative Agent, as agent, for the
benefit of the Lenders, or in an entity co-owned by the Lenders as determined by
the Administrative Agent. The Administrative Agent shall prepare a recommended
course of action for such Qualified Property (the “Post-Foreclosure Plan”) and
submit it to the Lenders for approval by the Required Lenders. In the event that
the Administrative Agent does not obtain the approval of the Required Lenders to
such Post-Foreclosure Plan, any Lender shall be permitted to submit an
alternative Post-Foreclosure Plan to the Administrative Agent, and the
Administrative Agent shall submit any and all such additional Post-Foreclosure
Plan(s) to the Lenders for evaluation and the approval by the Required Lenders.
In accordance with the approved Post-Foreclosure Plan, the Administrative Agent
shall manage, operate, repair, administer, complete, construct, restore or
otherwise deal with the Qualified Property acquired and administer all
transactions relating thereto, including, without limitation, employing a
management agent, leasing agent and other agents, contractors and employees,
including agents for the sale of such Qualified Property, and the collecting of
rents and other sums from such Qualified Property and paying the expenses of
such Qualified Property. Upon demand therefor from time to time, each Lender
will contribute its ratable share (based on their respective Commitments
immediately prior to the termination thereof) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the Post-Foreclosure
Plan in connection with the construction, operation, management, maintenance,
leasing and sale of the Qualified Property. In addition, the Administrative
Agent shall render or cause to be rendered by the managing agent, to each of the
Lenders, monthly, an income and expense statement for such Qualified Property,
and each of the Lenders shall promptly contribute its ratable share (based on
their respective Commitments immediately prior to the termination thereof) of
any operating loss for the Qualified Property, and such other expenses and
operating reserves as the Administrative Agent shall deem reasonably necessary
pursuant to and in accordance with the Post-Foreclosure Plan. To the extent
there is net operating income from such Qualified Property, the Administrative
Agent shall, in accordance with the Post-Foreclosure Plan, determine the amount
and timing of distributions to the Lenders. All such distributions shall be made
to the Lenders in proportion to their respective Commitments immediately prior
to the termination thereof. The Lenders acknowledge that if title to any
Qualified Property is obtained by the Administrative Agent or its nominee, or an
entity co-owned by the Lenders, such Qualified Property will not be held as a
permanent investment but will be disposed of as soon as practicable and within a
time period consistent with the regulations applicable to national banks for
owning real estate. The Administrative Agent shall undertake to sell such
Qualified Property at such price and upon such terms and conditions as the
Required Lenders shall reasonably determine to be most advantageous. Any
purchase money mortgage or deed of trust taken in connection with the
disposition of such Qualified Property in accordance with the immediately
preceding sentence shall name the Administrative Agent, as agent for the
Lenders, as the beneficiary or mortgagee. In such case, the Administrative Agent
and the Lenders shall enter


14

--------------------------------------------------------------------------------





into an agreement with respect to such purchase money mortgage defining the
rights of the Lenders in the same, which agreement shall be in all material
respects similar to the rights of the Lenders with respect to the Qualified
Property. Lenders agree not to unreasonably withhold or delay their approval of
a Post-Foreclosure Plan or any third party offer to purchase the Qualified
Property. An offer to purchase the Qualified Property or any portion thereof at
a gross purchase price of ninety-five percent (95%) of the fair market value of
such property as set forth in a current appraisal, shall be deemed to be a
reasonable offer.
(o)    Secured Obligations. Each Mortgage Instrument is modified to secure
payment and performance of the Loan, as amended to date, in addition to all
other “Obligations” as therein defined. Notwithstanding the foregoing, certain
obligations continue to be excluded from the Obligations, as provided in each
such Mortgage Instrument.
4.     Conditions Precedent. Before this Agreement becomes effective and any
party becomes obligated under it, all of the following conditions shall have
been satisfied at the Borrower’s sole cost and expense in a manner acceptable to
the Administrative Agent and the Lenders, in the exercise of their sole
judgment:
(a)    the Administrative Agent and Lenders shall have received fully executed
and, where appropriate, acknowledged originals of this Agreement, and any other
documents and agreements which the Administrative Agent and Lenders may require
or request in accordance with this Agreement or the other Loan Documents, in
form and substance satisfactory to the Administrative Agent, which documents and
agreements shall include, without limitation, the Consent and Reaffirmation
attached hereto executed by Guarantor with respect to the Guaranty;
(b)    (i) At least five (5) days prior to the date hereof, all documentation
and other information regarding the Borrower requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent requested in writing of the Borrower at
least ten (10) days prior to the date hereof, and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the date hereof, any Lender that has
requested, in a written notice to the Borrower at least ten (10) days prior to
the date hereof, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied;
(c)    the Administrative Agent and the Milford Guarantor shall have executed an
amendment to the Mortgage Instrument executed by the Milford Guaranty in form
and substance reasonably acceptable to the Milford Guarantor and the
Administrative Agent, which amendment shall have been recorded in the official
records of the county in which the affected Qualified Property is located;
(d)    the Administrative Agent shall have received such assurance as the
Administrative Agent may reasonably require that the validity and priority of
the Mortgage Instrument executed by the Milford Guarantor has not been and will
not be impaired by this Agreement or the transactions contemplated by it,
including an ALTA 11-06 Endorsement and any other endorsements reasonably
required by the Administrative Agent to be attached to the policies


15

--------------------------------------------------------------------------------





of title insurance delivered to the Administrative Agent in connection with such
Mortgage Instrument;
(e)    the Borrower shall have paid to the Administrative Agent, for the ratable
benefit of each Lender, an extension fee in the amount of Fifty-One Thousand
Three Hundred Fifty and No/100 Dollars ($51,350.00); and
(f)    the Administrative Agent shall have received reimbursement, in
immediately available funds, of all reasonable and documented costs and expenses
incurred by the Administrative Agent in connection with this Agreement,
including charges for title insurance (including endorsements), recording,
filing and escrow charges, and reasonable and documented legal fees and expenses
of the Administrative Agent’s and Lenders’ counsel.
5.     Borrower’s Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and Lenders as follows:
(a)    Loan Documents. All representations and warranties made and given by the
Borrower in the Loan Documents are true, accurate and correct, subject to such
matters, if any, as have been previously disclosed to the Administrative Agent
in writing, in all material respects on and as of the date hereof except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.
(b)    No Default. No Default or Event of Default has occurred and is
continuing.
(c)    Entity Structure. There have been no changes in the organization,
composition, ownership structure or formation documents of the Borrower or any
Subsidiary Guarantor since the inception of the Loan (or the delivery by such
Subsidiary Guarantor of the applicable Mortgage Instrument, as applicable) that
would violate any restrictions set forth in the Loan Documents.
(d)    Financial Condition. There has been no material adverse change in the
financial condition of the Borrower or any member of the Consolidated Group from
the most recent financial statement received by the Administrative Agent.
(e)    Enforceability. The Loan Documents as modified herein are the legal,
valid, and binding obligation of Borrower, enforceable against Borrower in
accordance with their terms, subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other similar laws relating to or
affecting the rights of creditors generally and by equitable principles of
general application.
(f)    Beneficial Ownership Certification. As of the date hereof, to the best
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification provided by the Borrower on or prior to the date hereof to any
Lender in connection with this Agreement is true and correct in all material
respects.


16

--------------------------------------------------------------------------------





6.     Incorporation. This Agreement shall form a part of each Loan Document,
and all references to a given Loan Document shall mean that document as hereby
modified.
7.     No Prejudice; Reservation of Rights. This Agreement shall not prejudice
any rights or remedies of the Administrative Agent nor any Lender under the Loan
Documents. The Administrative Agent and Lenders reserve, without limitation, all
rights which it has against any indemnitor, guarantor, or endorser of the Notes.
8.     No Impairment. Except as specifically hereby amended, the Loan Documents
shall each remain unaffected by this Agreement and all such documents shall
remain in full force and effect. Nothing in this Agreement shall impair the lien
of any Mortgage Instrument, which as hereby amended shall remain one deed of
trust with a power of sale, creating a first lien encumbering the Qualified
Property described therein.
9.     Purpose and Effect of the Administrative Agent’s and/or Lenders Approval.
The Administrative Agent’s and/or any Lender’s approval of any matter in
connection with the Loan shall be for the sole purpose of protecting the
Administrative Agent’s and such Lender’s security and rights. No such approval
shall result in a waiver of any default of the Borrower. In no event shall the
Administrative Agent’s and/or any Lender’s approval be a representation of any
kind with regard to the matter being approved.
10.    Reversal of Payments. If the Administrative Agent receives any payments
which are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be paid to a trustee, debtor-in-possession, receiver or
any other party under any bankruptcy law, common law, equitable cause or
otherwise, then, to such extent, the obligations or part thereof intended to be
satisfied by such payments or proceeds shall be reversed and continue as if such
payments or proceeds had not been received by the Administrative Agent.
11.    Course of Dealing. The Administrative Agent, each Lender and the Borrower
hereby acknowledge and agree that at no time shall any prior or subsequent
course of conduct by the Borrower, the Administrative Agent or any Lender
directly or indirectly limit, impair or otherwise adversely affect any of the
Administrative Agent’s or any Lender’s rights, interests or remedies in
connection with the Loan and the Loan Documents or obligate the Administrative
Agent or any Lender to agree to, or to negotiate or consider an agreement to,
any waiver of any obligation or default by the Borrower under any Loan Document
or any amendment to any term or condition of any Loan Document.
12.    Integration. The Loan Documents, including this Agreement: (a) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents;
(b) supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict, ambiguities, or
inconsistencies between the terms, conditions and provisions of this Agreement
and those of any other agreement or instrument, including any of the other Loan
Documents, the terms, conditions and provisions of this Agreement shall prevail.
13.    Miscellaneous. This Agreement and any attached consents or exhibits
requiring signatures may be executed in counterparts, and all counterparts shall
constitute but one and the


17

--------------------------------------------------------------------------------





same document. If any court of competent jurisdiction determines any provision
of this Agreement or any of the other Loan Documents to be invalid, illegal or
unenforceable, that portion shall be deemed severed from the rest, which shall
remain in full force and effect as though the invalid, illegal or unenforceable
portion had never been a part of the Loan Documents. This Agreement shall be
governed by the laws of the State of New York, without regard to the choice of
law rules of that State. As used here, the word “include(s)” means “includes(s),
without limitation,” and the word “including” means “including, but not limited
to.”
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


[Signatures appear on following page.]






18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
BORROWER:
COLE CORPORATE INCOME OPERATING PARTNERSHIP III, LP,
a Delaware limited partnership


By:Cole Office & Industrial REIT (CCIT III), Inc.,
a Maryland corporation,
its General Partner




By: /s/ Nathan D. DeBacker
Name: Nathan D. DeBacker
Title: Chief Financial Officer and Treasurer





[Signatures Continue on the Following Page]




S-1

--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A.,
a national banking association,
as the Administrative Agent






By: /s/ Ryan M. Dempsey  
Name: Ryan M. Dempsey
Title: Authorized Officer







[Signatures Continue on the Following Page]




S-2

--------------------------------------------------------------------------------





 
LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
a national banking association




By:/s/ Ryan M. Dempsey  
Name: Ryan M. Dempsey
Title: Authorized Officer


 
KEYBANK NATIONAL ASSOCIATION,
a national banking association




By:/s/ Jennifer L. Power 
Name: Jennifer L. Power
Title: Vice President





S-3

--------------------------------------------------------------------------------






Schedule 2.01    
SCHEDULE 2.01




COMMITMENTS
AND APPLICABLE PERCENTAGES




Revolving Commitments1






Lender
Commitment
Applicable Percentage
JPMORGAN CHASE BANK, N.A.
$12,837,500.00
50.000000000%
KEYBANK NATIONAL ASSOCIATION
$12,837,500.00
50.000000000%





































































1For the avoidance of doubt, pursuant to the terms of the foregoing Second
Modification Agreement, the Revolving Commitments no longer revolve.


Schedule 2.01

--------------------------------------------------------------------------------






Consent and Reaffirmation


With respect to the Second Modification Agreement dated September 17, 2020 (the
“Agreement”), among COLE CORPORATE INCOME OPERATING PARTNERSHIP III, LP, a
Delaware limited partnership (“Borrower”), the Lenders party thereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., a national banking association
(“Administrative Agent”) (as Administrative Agent for the Lenders; capitalized
terms used herein but not defined herein shall have the meanings ascribed
thereto in the Credit Agreement referenced in the Agreement), the undersigned
(individually and collectively “Guarantor”) agrees for the benefit of Lenders as
follows:


1.     Guarantor acknowledges (i) receiving a copy of and reading the Agreement,
(ii) the accuracy of the Recitals in the Agreement, and (iii) the effectiveness
of (A) the Guaranty, and (B) any other agreements, documents, or instruments
securing or otherwise relating to the Guaranty to which Guarantor is a party.
The Guaranty and such other agreements, documents, and instruments are referred
to individually and collectively as the “Guarantor Documents.”
2.     Guarantor consents to the modification of the Loan Documents as provided
in the Agreement and all other matters in the Agreement.
3.     Guarantor agrees that all references, if any, to any Note, the Credit
Agreement and the Loan Documents in the Guarantor Documents shall be deemed to
refer to such agreements, documents, and instruments as modified and/or replaced
by or pursuant to the Agreement.
4.     Guarantor reaffirms the Guarantor Documents and agrees that the Guarantor
Documents continue in full force and effect and remain unchanged, except as
specifically modified by this Consent and Agreement of Guarantor.
5.     Guarantor agrees that the Guarantor Documents are the legal, valid, and
binding obligations of the undersigned, enforceable in accordance with their
terms against the undersigned, subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other similar laws relating to or
affecting the rights of creditors generally and by equitable principles of
general application.
6.     Guarantor agrees that, as of the date hereof, Guarantor knows of no
claims, counterclaims, defenses, or offsets with respect to the enforcement
against Guarantor of the Guarantor Documents.
7.     Guarantor represents and warrants that there has been no Material Adverse
Change in the financial condition of Guarantors, taken as a whole, from the most
recent financial statement received by the Administrative Agent.
8.     Guarantor agrees that this Consent and Agreement of Guarantor may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.


Delivery of an executed counterpart of a signature page of this Consent and
Reaffirmation by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Consent and
Reaffirmation.


Consent-1

--------------------------------------------------------------------------------







Dated as of: September 17, 2020


 
GUARANTOR:
 
COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC.,
a Maryland corporation




By: /s/ Nathan D. DeBacker
Name: Nathan D. DeBacker
Title: Chief Financial Officer and Treasurer
 
VEREIT OFC MILFORD OH, LLC,
a Delaware limited liability company


By:Cole Corporate Income Management III, LLC
a Delaware limited liability company,
its Manager




By: /s/ Nathan D. DeBacker
Name: Nathan D. DeBacker
Title: Vice President
 
COLE ID COLUMBUS WI, LLC,
a Delaware limited liability company


By:Cole Corporate Income Management III, LLC
a Delaware limited liability company,
its Manager




By: /s/ Nathan D. DeBacker
Name: Nathan D. DeBacker
Title: Vice President







Consent-2